OPINION OF THE COURT
HARRY LEE COE, III, Circuit Judge.
In this appeal, the State challenges an order granting a Petition for Writ of Error Coram Nobis. The State argues that by waiting ten years to attack his 1978 DUI conviction, the defendant is precluded by the doctrine of Laches from obtaining the requested relief.
This Court agrees with the State (see State v Caudle, 504 So.2d 419 (5th DCA 1987)). In the instant case, the State established not only an inordinate delay on the part of the defendant in instituting these *17proceedings, but also that the records pertaining to the defendant’s 1978 conviction were destroyed by fire.
Accordingly, the order appealed is reversed and remanded with directions to reinstate the defendant’s 1978 Judgment and Sentence.
DONE AND ORDERED in Chambers, at Tampa, Hillsborough County, Florida, this 15th day of December, 1988.